ON PETITION FOR REHEARING.
The original opinion in this case, affirming the judgment of the superior court, was filed August 16, 1937, and appears in191 Wash. 180, 71 P.2d 6. Thereafter, appellants filed a petition for rehearing, which was granted. On rehearing of the cause, the judgment of the superior court was reversed, as appears by an opinion of this court filed February 3, 1938, and found in193 Wash. 400, 75 P.2d 916. Thereafter, respondent *Page 696 
filed a petition for rehearing, to which appellants duly made answer.
Upon consideration of respondent's petition and appellants' answer, a majority of this court adheres to the opinion filed February 3, 1938, and reported in 193 Wash. 400, 75 P.2d 916.